Citation Nr: 1812706	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to an evaluation in excess of 20 percent for service connected cervical spine strain.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of a rating decision issued by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) in October 2011.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in August 2016.  Transcript of the hearing is of record.  

Although the Veteran perfected the issue of service connection for a bilateral knee disorder in an October 2013 VA Form 9, he specifically excluded the issue of an increased rating for a cervical spine.  However, thereafter, the Veteran testified as to this issue at the August 2016 Board hearing.  Therefore, the Board finds that this issue is currently on appeal based on the actions of the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a bilateral knee disorder, remand is required to obtain an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  A September 2011 VA examination was conducted.  The examiner found that chronic patellofemoral syndrome was less likely than not related to service because it was common in the general population, because the Veteran's complaints of knee pain in service would be expected to be a temporary condition, and because there wasn't any trauma or injury.  But the Veteran's service discharge report of medical history from October 2008 notes reports of bilateral knee pain.  At the Board hearing, the Veteran provided competent testimony of current bilateral knee pain that has persisted since discharge and that his pain was due to carrying heavy equipment during service.  The examiner did not address these contentions, or the evidence of pain at discharge and thereafter.  Accordingly, remand is required.

Regarding the claim for an increased rating, remand is necessary to obtain a current VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran most recently underwent an examination for his cervical spine disability in February 2013.  Since that examination, the Veteran testified at his August 2016 Board hearing that his disability has worsened.  Thus, a current adequate examination is warranted.

Furthermore, with regard to the Veteran's claim of entitlement to increased disability rating for his cervical spine strain, the Board finds that remand is required to obtain a thorough examination that complies with regulations.  VA examinations regarding joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, if flare-ups are reported, a VA examiner must provide an opinion as to additional functional loss during such flare-ups. 38 C.F.R. § 4.40 (2017); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  Sharp, 29 Vet. App. at 33.  If the examination is not conducted during a flare-up, the examiner should provide an opinion based on estimates derived from that information as to the additional loss of range of motion that may be present during a flare-up.  Sharp, 29 Vet. App. at 33.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp, 29 Vet. App. at 33.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of any diagnosed right or left knee disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

For each diagnosed knee disorder the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service.

The examiner must address the following: (a) the October 2008 STR noting knee pain upon discharge of service; (b) the September 2011 VA examination which diagnosed chronic patellofemoral syndrome of the bilateral knees; (c) the Veteran's August 2016 testimony that carrying gear as a team leader caused him constant pain in his joints, including his knees, and that he has had constant knee pain since service discharge.

4.  After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to assess the severity of the service-connected cervical spine disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must also determine if the Veteran's headaches are due to the service-connected cervical spine disability.  The examiner must test the range of motion and pain of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology.  

The examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The examiner should provide an opinion based on estimates derived from that information as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

